Exhibit 10.8

AMENDMENT 2008-1

TO THE

EMPLOYMENT AGREEMENT

THIS AMENDMENT 2008-1, dated as of December 23, 2008, between Embarq
Corporation, a Delaware corporation (“Embarq”), (Embarq and its subsidiaries are
collectively referred to herein as “Employer”), and Thomas J. McEvoy
(“Employee”).

RECITALS

WHEREAS, Sprint Corporation and Employee previously entered into that certain
Special Compensation and Non-Compete Agreement, entered as of December 9, 1997
and effective as of such date (the “Employment Agreement”), which sets forth the
terms and conditions of Employee’s employment with Employer;

WHEREAS, Employer previously assumed the Employment Agreement in connection with
the spin-off from Sprint Nextel Corporation effective May 17, 2006;

WHEREAS, Employer and Employee desire to amend the Employment Agreement to
comply with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended and the final regulations issued thereunder; and

WHEREAS, Employer and Employee desire to amend the Employment Agreement by
entering into this Amendment 2008-1.

NOW, THEREFORE, the Employer and Employee hereby agree that, effective
December 23, 2008, the Employment Agreement shall be amended as follows:

1. Payment of Special Compensation. A new sentence is hereby added to the end of
Section 4 of the Employment Agreement to read as follows:

“Employee shall receive a lump sum cash payment equal to the value of any
accrued but unused vacation for the calendar year in which Employee’s date of
termination occurs. Any such lump sum cash payment shall be paid on the first
payroll date following Employee’s date of termination.”

2. Definitions – “Constructive Discharge”. The definition of “Constructive
Discharge” defined in Section 6.07 of the Employment Agreement is hereby amended
in its entirety to read as follows:

“Constructive Discharge” means termination by Employee of his employment with
Employer following one or more of the following events:

 

  (i) unless Employer first offers to Employee a position having an equal or
greater grade rating, reassignment of Employee from his then current position
with Employer to a position having a lower grade rating, in each case under
Employer’s methodology of rating employment positions for its employees
generally, provided that such reassignment results in a material diminution of
the Employee’s authority, duties or responsibilities;



--------------------------------------------------------------------------------

  (ii) a material diminution in Employee’s targeted total compensation (i.e., a
reduction of more than 10%) (other than across-the-board reductions affecting
substantially all similarly situated employees of Embarq Corporation
(“Embarq”)); or

 

  (iii) a material change in Employee’s base employment area to anywhere other
than the Kansas City metropolitan area within one year following a Change in
Control;

provided, however, in each case, Employee must provide Employer with written
notice of termination on account of Constructive Discharge identifying the event
or omissions constituting the reason for a Constructive Discharge within 60 days
following the initial occurrence of such event or omission. Employer shall have
an opportunity, but shall have no obligation, to cure the event or omission
constituting Constructive Discharge within a period of 30 days from receipt of
such notice from Employee. If Employer does not cure the event or omission
constituting Constructive Discharge, Employee’s employment shall terminate on
the first business day immediately following the expiration of the 30-day cure
period, unless Employer designated an earlier termination date during the cure
period.”

3. Definitions – “Special Compensation”. The definition of “Special
Compensation” defined in Section 6.13 of the Employment Agreement is hereby
amended in its entirety to read as follows:

“Special Compensation” means Employee’s right to receive the following;
provided, however, certain payments may be required to be delayed pursuant to
Section 8(b) below:

 

  (i) Employee shall continue to receive during the Severance Period periodic
compensation at the same rate as his base salary in effect at Employee’s
Severance Date. Payments of base salary during the Severance Period shall be
paid pursuant to Employer’s normal payroll practices, with the first payment
being paid on the first payroll date following Employee’s date of termination.

 

  (ii) Employee shall receive bonuses under one or more of Sprint’s Management
Incentive Plan, Executive Management Incentive Plan, and Sales Incentive
Compensation Plan in which Employee participated on the Severance Date (together
with other incentive compensation plans and programs specifically approved for
this purpose by the Committee, the “Short-Term Incentive program”) based on
Employee’s target amount under such plans on the Severance Date, and assuming
achievement of performance targets under the Short-Term Incentive program of:

 

  (A) the actual performance level for periods before the beginning of the
Severance Period; and

 

2



--------------------------------------------------------------------------------

  (B) the lesser of (a) the actual performance level during the Severance Period
and (b) 100% of targeted performance during the Severance Period,

pro-rating the foregoing performance levels under the Short-Term Incentive
program based on the ratio of the amount of time in each of the foregoing time
periods to the amount of time in the whole performance period under the
Short-Term Incentive program. The amount payable (if any) under this
Section 6.13(ii) shall be paid at the time and in the form specified in the
Short-Term Incentive program.

 

  (iii) Employee shall receive an award under the Long-Term Incentive program
and the Executive Long-Term Incentive program, assuming achievement of
performance targets under the Long-Term Incentive program of:

 

  (A) the actual performance level for periods before the beginning of the
Severance Period; and

 

  (B) 0% of targeted performance during the Severance Period,

pro-rating the foregoing performance levels under the Long-Term Incentive
program based on the ratio of the amount of time in each of the foregoing time
periods to the amount of time in the whole performance period under the
Long-Term Incentive program. The amount payable (if any) under this
Section 6.13(iii) shall be paid at the time and in the form specified in the
Long-Term Incentive program.

 

  (iv)

Employee shall be entitled to continue to receive health and dental benefits
under Employer’s health and dental plans that Employer continues to make
available to Employer’s employees generally throughout the Severance Period at
the level in effect immediately prior to Employee’s date of termination.
Employee shall pay to Employer on the last day of each month preceding the month
that the health and dental coverage continuation shall be provided, the full
cost of the monthly premiums equal to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”) cost of continued health and
dental coverage under the health and dental plans of Employer. The first such
payment shall be paid to Employer on the last day of the month in which
Employee’s date of termination occurs. Employee shall receive a monthly
reimbursement payment during the Severance Period, on the first payroll date of
each month, equal to the monthly COBRA cost of continued health and dental
coverage under the health and dental plans of Employer, less the amount that
Employee would be required to contribute for health and dental coverage if
Employee were an active employee. Reimbursements under this Section 6.13(iv)
shall

 

3



--------------------------------------------------------------------------------

 

commence on the first payroll date occurring in the month following the month in
which Employee’s date of termination occurs and, except as provided below in
clause (xii) to this Section 6.13, shall continue until the end of the Severance
Period. The COBRA continuation coverage period under Section 4980B of the Code
shall begin coincident with (i) the first day of the month following the last
day of the Severance Period, or (ii) the first day of the month following the
commencement of coverage with another employer, whichever occurs first.

 

  (v) Employee shall be entitled to convert his life insurance coverage upon
termination of employment. Employee shall pay Employer on the last day of the
quarter preceding the quarter that such life insurance coverage shall be
provided an amount equal to the cost of the quarterly premiums to maintain such
converted life insurance coverage. The first such payment shall be paid to
Employer on the last day of the calendar quarter in which Employee’s date of
termination occurs. Employee shall receive from Employer a quarterly
reimbursement payment during the Severance Period in an amount equal to the
premium cost that Employee will incur during the quarter to maintain life
insurance coverage under the converted policy. Such quarterly reimbursement
payments under this Section 6.13(v) shall commence on the first payroll date of
the first calendar quarter following the calendar quarter in which Employee’s
date of termination occurs and, except as provided below in clause (xii) to this
Section 6.13, shall continue until the end of the Severance Period.

 

  (vi) Employee shall receive any qualified or nonqualified retirement benefits
as specified in such plans maintained by Employer pursuant to which Employee is
or was a participant and is entitled to a benefit. Such benefits shall be
provided in accordance with the terms of the applicable plans.

 

  (vii) During the Severance Period, except as provided below in clause (xii) to
this Section 6.13, Employer shall pay the cost of outplacement services for
Employee at the outplacement agency designated by Employer and in accordance
with Employer’s procedures regarding outplacement services. Any cash payment due
for provision of outplacement services in accordance with this Section 6.13(vii)
shall be paid by Employer directly to the outplacement agency.

 

  (viii) Employee shall receive a lump sum cash payment equal to the value of
all applicable Employee perquisites (other than country club membership dues and
accrual of vacation) in effect on Employee’s date of termination as if they were
provided to Employee during the Severance Period. Any such lump sum cash payment
shall be paid by Employer on the first payroll date following Employee’s date of
termination.

 

4



--------------------------------------------------------------------------------

  (ix) Employee shall have the end of the Severance Period treated as Employee’s
termination date for purposes of Employer’s employee stock option plans and
restricted stock plans.

 

  (x) All payments pursuant to this Section shall be subject to applicable
federal and state income and other withholding taxes. On each date on which a
payment (if any) is made above under clauses (iv) and (v) to this Section 6.13,
Employer shall pay Employee an additional amount in a lump sum cash payment
equal to the federal, state and local income and payroll taxes that Employee
incurs on the amount paid above under clauses (iv), (v) or this clause (x) to
this Section 6.13. The foregoing gross-up payment shall be made with respect to
each payment (if any) under clauses (iv), (v) and (x) to this Section 6.13 and
shall cease when payments under clauses (iv) and (v) to this Section 6.13 cease.

 

  (xi) Employee shall not be entitled to participate in Employer’s long- and
short-term disability plan after the Severance Date.

 

  (xii) Notwithstanding the above, Employer’s obligations to provide payments
described above in clauses (iv), (v) and (vii) to this Section 6.13 shall cease
upon the earlier of (A) Employee ceasing to pay when due the premiums charged by
Employer for the applicable benefits; or (B) Employee obtaining full-time
employment with a new employer. Within 30 days of Employee’s commencement of
full-time employment with another employer, Employee shall provide Employer
written notice of such employment. Nothing in this Section 6.13(xiii) shall
affect Employee’s right to pay for his own COBRA continuation coverage in
accordance with Section 4980B of the Code.”

4. Section 409A of the Code. A new Section 8 is hereby added to the Employment
Agreement to read in its entirety as follows:

“8. Section 409A of the Code.

(a) Interpretation. Notwithstanding the other provisions hereof, this Agreement
is intended to comply with the requirements of Section 409A of the Code, to the
extent applicable, and this Agreement shall be interpreted to avoid any penalty
sanctions under Section 409A of the Code. Accordingly, all provisions herein, or
incorporated by reference, shall be construed and interpreted to comply with
Section 409A of the Code and, if necessary, any such provision shall be deemed
amended to comply with Section 409A of the Code. If any payment or benefit
cannot be provided or made at the time specified herein without incurring
sanctions under Section 409A of the Code, then such benefit or payment shall be
provided in full at the earliest time thereafter when such sanctions will not be
imposed. For purposes of Section 409A of the Code, all payments to be made upon
a termination of employment under this Agreement may only be made upon a
“separation from service” within the meaning of such term under Section 409A of
the Code, each payment made under this

 

5



--------------------------------------------------------------------------------

Agreement shall be treated as a separate payment and the right to a series of
installment payments under this Agreement is to be treated as a right to a
series of separate payments. In no event shall Employee, directly or indirectly,
designate the calendar year of any payment.

(b) Payment Delay. To the maximum extent permitted under Section 409A of the
Code, the cash severance payments payable under this Agreement are intended to
comply with the “short-term deferral exception” under Treas. Reg.
§1.409A-1(b)(4), and any remaining amount is intended to comply with the
“separation pay exception” under Treas. Reg. §1.409A-1(b)(9)(iii); provided,
however, if on the date of Employee’s termination of employment Employer’s stock
(or stock of any other company required to be aggregated with Employer for
purposes of Section 409A of the Code) is publicly-traded on an established
securities market or otherwise and Employee is a “specified employee” (as such
term is defined in Section 409A(a)(2)(B)(i) of the Code and its corresponding
regulations) as determined by the Board of Directors (or its delegate) in its
discretion in accordance with its “specified employee” determination policy,
then all severance payments payable to Employee under this Agreement that are
deemed to be deferred compensation subject to the requirements of Section 409A
of the Code and payable within six months following Employee’s “separation from
service” shall be postponed for a period of six months following Employee’s
“separation from service” with Employer. The postponed amounts shall be paid to
Employee in a lump sum within 30 days after the date that is six months
following Employee’s “separation from service” with Employer. If Employee dies
during such six-month period and prior to payment of the postponed cash amounts
hereunder, the amounts delayed on account of Section 409A of the Code shall be
paid to the personal representative of Employee’s estate within 60 days after
Employee’s death.

(c) Reimbursements. All reimbursements and provision of in-kind benefits
provided under this Agreement shall be made or provided in accordance with the
requirements of Section 409A of the Code, including, where applicable, the
requirement that (i) any reimbursement is for expenses incurred during
Employee’s lifetime (or during a shorter period of time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement, or the
amount of in-kind benefits provided, during a calendar year may not affect the
expenses eligible for reimbursement in any other calendar year, (iii) the
reimbursement of an eligible expense or provision of in-kind benefits will be
made on or before the last day of the taxable year following the year in which
the expense is incurred or payment becomes due, and (iv) the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit. Any tax gross up payments to be made hereunder shall be made
not later than the end of Employee’s taxable year next following Employee’s
taxable year in which the related taxes are remitted to the taxing authority.”

 

6



--------------------------------------------------------------------------------

5. All references to “Sprint” are hereby deemed to be to “Embarq Corporation” in
the Employment Agreement to reflect the spin-off transaction and assumption of
the Employment Agreement referenced above in the Recitals.

6. In all respects not modified by this Amendment 2008-1, the Employment
Agreement is hereby ratified and confirmed.

[SIGNATURE PAGE FOLLOWS]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Employer and Employee agree to the terms of the foregoing
Amendment 2008-1, effective as of the date set forth above.

 

EMBARQ CORPORATION By:  

/s/ E. J. Holland, Jr.

Name:   E. J. Holland, Jr. Title:   SVP H.R. & Communications

EMPLOYEE

/s/ Thomas J. McEvoy

Thomas J. McEvoy

 

8